Citation Nr: 0033045	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-06 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION


The veteran served on active duty from June 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) following a January 1999 decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other things, denied claims of 
service connection for psychiatric disability, tinnitus, and 
hearing loss.

At a February 2000 hearing the veteran withdrew his appeal 
for service connection for hearing loss.  38 C.F.R. 
§ 20.204(b) (2000) (a substantive appeal may be withdrawn any 
time before the Board promulgates a decision).  Accordingly, 
the issues on appeal are as stated on the first page of this 
decision.


FINDINGS OF FACT

1.  The veteran has a post-traumatic stress disorder (PTSD) 
that is attributable to military service.

2.  The veteran's tinnitus is likely associated with acoustic 
trauma that occurred during his military service.


CONCLUSIONS OF LAW

1.  The veteran has PTSD that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2000).

2.  The veteran has tinnitus that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§ 1110 (West 1991& Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that the veteran 
has PTSD and tinnitus as a result of his service in the 
Republic of Vietnam.  It is also requested that the veteran 
be afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred or aggravated in the line of duty in 
the active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  When 
disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.303(b), 3.307, 
3.309 (2000).

Moreover, in order to grant service connection for PTSD, 
there must be "medical evidence diagnosing the condition in 
accordance with § 4.125(a) of [38 C.F.R. Part 4]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred."  38 C.F.R. 
§ 3.304(f) (2000).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has addressed these requirements and has 
held that the evidence necessary to establish the occurrence 
of a recognizable stressor during service will vary, 
depending on whether or not the veteran was engaged in combat 
with the enemy.  Zarycki v. Brown, 6 Vet. App. 91 (1993), 
citing Hayes v. Brown, 5 Vet. App. 60 (1993), Hamilton v. 
Derwinski, 2 Vet. App. 671 (1992), (appeal dismissed on other 
grounds, 4 Vet. App. 528 (1993)).

In the case of any veteran who engaged in combat with the 
enemy, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
condition, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

The veteran, through statements to his VA and VetCenter 
therapists, and testimony at a February 2000 personal 
hearing, reported that the stressors he experienced while in 
the Republic of Vietnam brought about his PTSD.  He reported 
that his military specialty was 11E (armor), and that he was 
assigned to a M551 Sheridan armored reconnaissance assault 
vehicle with the 3rd Squadron, 5th Cavalry, 9th Infantry 
Division.  His unit conducted operations in Northern I Corps 
near the demilitarized zone (DMZ).  During his tour in the 
Republic of Vietnam he was involved in numerous incidents 
during which his unit had men killed and wounded He reported 
engagements with the enemy at close range.  Moreover, on one 
occasion, his vehicle, which had a crew of four, was struck 
by three rocket-propelled grenades (RPGs) that wounded him 
and one other crew member, and killed a third.  The veteran 
also reported that, following the RPG attack, he experienced 
ringing in his ears that, while better at some times, has 
continued to the present.

The Board notes that service records substantiate many of the 
veteran's claims.  Specifically, they show that the veteran 
served in the Republic of Vietnam, that his specialty was 
11E, and that his decorations included the Purple Heart 
Medal.  The Purple Heart Medal was awarded for wounds 
received in action in the Republic of Vietnam in May 1970.  
See November 1970 Purple Heart Medal award certificate.  
Service medical records, dated in May 1970, also showed the 
veteran's complaints and/or treatment for shell fragment 
wounds.

Given the references to the type of activity in which the 
veteran participated during service, and because of the 
several indicators that support a conclusion that the veteran 
experienced combat, the Board finds that the veteran 
"participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality" and therefore indeed was engaged in combat 
with the enemy.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Moreover, 
because the facts described by the veteran were consistent 
with the circumstances, condition, or hardships of his 
service, the Board concludes that there is credible 
supporting evidence that the claimed in-service stressors 
occurred.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

The Board notes that private treatment records from Palo 
Verde Mental Health show the veteran's complaints and/or 
treatment for depression in 1975 and 1976.  Thereafter, a 
July 1998 VA PTSD examiner diagnosed the veteran with a 
generalized anxiety disorder.  Nonetheless, the Board notes 
that VA medical personnel, both before and after the July 
1998 VA examination, found that the veteran had PTSD.  See VA 
treatment records dated in February 1998 and April 1998; 
February 2000 letter from VA PTSD therapist; February 2000 
VetCenter psychosocial assessment summary.  Tellingly, some 
of these assessments of PTSD were made after the examiner was 
provided with the veteran's military history as outlined 
above.  These medical personnel also related the veteran's 
PTSD to his combat experiences while in the Republic of 
Vietnam.  See February 2000 letter from VA PTSD therapist; 
February 2000 VetCenter psychosocial assessment summary.  
Specifically, the February 2000 letter from the veteran's VA 
PTSD therapist shows that the veteran "carries the diagnosis 
of [PTSD] as a result of the trauma he experienced while in 
combat."  Similarly, the February 2000 VetCenter 
psychosocial assessment summary shows that the veteran, while 
in the Republic of Vietnam, was in frequent combat and 
experienced catastrophic combat stressors, including his tank 
being hit by enemy fire, his being wounded, having men in his 
unit killed and wounded, and having engaged enemy troops at 
close range.  It was concluded that the veteran suffered from 
PTSD and that"[h]is disorder is directly related to combat 
stressors he experienced during his tour of duty in 
Vietnam."  These assessments were endorsed by a 
psychiatrist, apparently on the same day that the document 
was created.

In summary, the Board finds that the evidence substantiates a 
version of events during service that supports the veteran's 
account of what happened.  38 U.S.C.A. § 1154(b).  Moreover, 
the evidence of record includes a diagnosis of PTSD by 
medical personnel and medical opinions that specifically 
relate the veteran's PTSD to his in-service experiences, 
including his being wounded in action.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  While the July 1998 VA examiner did 
not diagnose PTSD, the Board, gives more weight to the 
subsequently prepared assessments.  The Board reaches this 
conclusion because the more recent reports appear to have 
been made after the examiners were given a more detailed 
history of the veteran's experiences during military service-
-a history that is in large measure supported by the 
veteran's service records.  Additionally, it is significant 
that there is no evidence in the claims file that directly 
contradicts the opinion that the veteran has PTSD that was 
caused by in-service events.  Therefore, with application of 
the benefit-of-the-doubt doctrine, a grant of service 
connection is warranted.  Colette v. Brown, 82 F.2d 389 (Fed. 
Cir. 1996); Hensley v. Brown, 5 Vet. App. 155 (1993); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(2000).

As to the claim of service connection for tinnitus, the 
record shows that the veteran was diagnosed with tinnitus in 
July 1998.  See July 1998 VA audio examination.  Moreover, 
while the mechanism causing tinnitus is obscure, tinnitus may 
occur as a result of acoustic trauma/blast injury.  See 
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998).  The veteran 
has consistently claimed that he has had tinnitus since the 
RPG attack on his vehicle in the Republic of Vietnam.  38 
U.S.C.A. § 1154(b).  Consequently, while service medical 
records and many post-service records are negative for 
complaints of tinnitus, the Board finds that the likely cause 
of the currently shown tinnitus is the veteran's in-service 
exposure to acoustic trauma at the time of an RPG attack on 
his vehicle.  Given that the veteran is competent to provide 
evidence regarding the occurrence of the in-service 
experience, and because of the continuous problems he has had 
since service, the Board finds that, like the PTSD claim, the 
evidence relative to the claim of service connection for 
tinnitus is in relative equipoise.  Therefore, a grant of 
service connection is warranted.


ORDER

Service connection for PTSD is granted.

Service connection for tinnitus is granted.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

